Per Curiam.
In this case the writ of certiorari was allowed to review the action of Thomas Beatty, one of the commissioners of the city of Long Branch, appointing the defendant James Strollo city engineer. It is conceded that Long Branch is governed by five commissioners elected under the Walsh act (Pamph. L. 1911, p. 462; Pamph. L. 1915, p. 496; 2 Cum. Supp. Comp. Stat., p. 2462), and that a municipal election held on May 8th, 1928, five commissioners were elected, of which Thomas Beatty was one. The only point involved in the case is whether the board of commissioners of a city as a body acting under the Walsh act, at its first or organizing meeting, has power to choose a city engineer, or whether that power is lodged in the individual commissioner?
We think the answer to this question, under our decision, in the ease of Sykes v. Heinzman, 100 N. J. L. 12, must be that the appointment of the defendant James Strollo, by Commissioner Thomas Beatty as city engineer of Long Branch, was a valid and legal one.
This view leads to a dismissal of the writ of certiorari, with costs.